                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 DRAPER FRANK WOODYARD,                             )
                                                    )
         Plaintiff,                                 )
                                                    )
 vs.                                                )   CIVIL ACTION NO. 12-0566-TM-N
                                                    )
 DAVID LEGGETT,                                     )
                                                    )
         Defendant.                                 )

                                               ORDER

       The above-styled action came on for trial by jury on October 30 and 31, 2018, before

United States District Judge Terry F. Moorer. The jury was selected by Judge Moorer on October

30, 2018, the jury was sworn, and trial commenced. After jury selection, but prior to the jury being

sworn, the parties advised the Court that they had agreed to have the jury determine damages in

addition to determining liability instead of bifurcating trial into a jury trial on liability and bench

trial on damages.

       On October 30, 2018, Plaintiff presented his case-in-chief and rested. At the close of the

Plaintiff’s case the Defendant’s oral motion for judgment as a matter of law (Doc. 175) was

DENIED for the reasons set forth on the record. Defendant then began presentation of his case.

       On October 31, 2018, a hearing was held outside the presence of the jury, during which the

Court heard the parties’ arguments regarding admission of Defendant’s exhibits 3 & 6, admitted

Defendant’s exhibit 6, but sustained Plaintiff’s objection to exhibit 3. The Defendant then

continued presentation of his case, and rested. At the close of all the evidence, the Court DENIED

the Defendant’s orally renewed motion for judgment as a matter of law (Doc. 177), and DENIED


                                             Page 1 of 2
Plaintiff’s oral motion for directed verdict (Doc. 178) for the reasons set forth on the record. The

Court held a charge conference with counsel, the respective parties presented their closing

arguments to the jury, the Court charged the jury on the applicable law, and the jury commenced

their deliberations.

        Now, on the 31st day of October, comes the jury who having heard the evidence, the

arguments of counsel, and the charge of the court, and having considered the same upon their

oaths, return their verdict (a copy of which is attached hereto) into open court with counsel present.

        By separate document, the Court will enter judgment in accordance with the verdict of the

jury.

        DONE and ORDERED this 1st day of November, 2018.


                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
